NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. § 119, which papers have been placed of record in the file.

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 27 DEC 2018.


Drawings
The drawings are objected to under 37 CFR § 1.84 in view of the following deficiencies that require correction:
motor 12 is not labeled in Figure 2 - see ¶ [0023].

Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.

Applicant should thus verify that (1) all reference characters in the drawings are described in the detailed description portion of the specification and (2) all reference characters mentioned in the specification are included in the appropriate drawing Figure(s) as required by 37 CFR 1.84(p)(5).  
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-185652 in view of Biardeau et al. (US 6517231).
JP 2007-185652 discloses the recited mixer substantially as claimed including a revolution device having a revolution base 20 to be driven for rotation; a first spin device 30 connected to the revolution base 20 of the revolution device; a first barrel 10 connected to the first spin device to be spun by the first spin device; wherein the first spin device includes a first spin motor 30 mounted on the revolution device and connected to the first barrel 10; wherein the revolution device further includes a revolution motor 60 connected to the revolution base 20 to drive the revolution base to rotate, and the first spin motor 30 is mounted on the revolution base 20; wherein the revolution base 20 has an inclined portion 202, on which the first spin motor 30 is mounted, so that a rotation axis of the revolution base 20 is not parallel to a rotation axis of the first barrel 10; further comprising a board (between 51 and 62) above, wherein the revolution device is connected to the board, and the first spin device 30 and the first barrel 10 are located at a side of the board; further comprising a box 70, in which the board is provided to divide a space in the box 70 into a first lower space and a second upper space, wherein the revolution base 20, the first spin device 30, and the first barrel 10 are received in the second upper space; further comprising a vacuum device for removing gas out of the second space (deaerating - see the abstract); further comprising a second spin device 30 connected to the revolution base 20 of the revolution device and a second barrel 10 connected to the second spin device to be spun by the second spin device, and the first barrel 10 and the second barrel 10 are located at opposite sides of the revolution base 20; further comprising a weight member 
Biardeau et al. discloses a mixer wherein a transmitting coil 10 is electrically connected to a power source to generate a time-vary magnetic field and a receiving coil 9 is connected to the rotating member 4 to rotate the member 4 about an axis of revolution, wherein the receiving coil has a rotating field that rotates with the rotating member 4; wherein the receiving coil 9 receives the time-vary magnetic field of the transmitting coil and produces an electromotive force to be supplied to the rotating member 4.  It would have been obvious to one skilled in the art before the effective filing date of the invention to have substituted the mixer drive in JP ‘652 with the transmitting coil and receiving coil drive arrangement of Biardeau et al. for the purposes of providing a compact drive in which it is possible to vary the torque transmitted to the driven portion merely by modifying the amplitude of the current delivered to the coils of the electromagnets (col. 2, lines 1-6).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution   


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





10 June 2021